Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the filter amplifier" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial search and examination (of consistent claim language) the examiner interprets the phrase “the filter amplifier” as –the signal amplifier--.

Claim 8 recites the limitation "the filter amplifier" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial search and examination (of consistent claim language) the examiner interprets the phrase “the filter amplifier” as –the signal amplifier--.


Claim Interpretation

	The examiner and Applicant discussed claims 7-8 and 10, on 03/11/2021 in order to avoid any lingering 112 issues similar to the previous 112 rejections (and not related to the present 112 rejections shown above).   

Claim 7 recites 
The portable monitoring module according to claim 1, wherein the measurement unit comprises a signal amplifier with a programmable antialiasing filter or a programmable gain, and a A/D-converter with a programmable sample rate, and wherein the processing unit is configured to set up the filter amplifier (see 112 rejection above) and the A/D converter based on the selected measurement.

The examiner interprets claim 7 as reciting
The portable monitoring module according to claim 1, wherein the measurement unit comprises:
a signal amplifier, and 
a A/D-converter with a programmable sample rate, 
wherein the signal amplifier comprises either:
a programmable antialiasing filter, or
a programmable gain, 
wherein the processing unit is configured to set up the signal amplifier and the A/D converter based on the selected measurement.

Claim 8 recites 
The portable monitoring module according to claim 6, wherein the measurement unit comprises a signal amplifier with a programmable antialiasing filter or a programmable gain, and an A/D-converter with a programmable sample rate, and wherein the processing unit is configured to set up the filter amplifier and the A/D converter based on the selected measurement.

The examiner interprets claim 8 as reciting
The portable monitoring module according to claim 6, wherein the measurement unit comprises:
a signal amplifier, and 
a A/D-converter with a programmable sample rate, and 
wherein the signal amplifier comprises either:
a programmable antialiasing filter, or
a programmable gain, 
wherein the processing unit is configured to set up the signal amplifier and the A/D converter based on the selected measurement.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Goodall et al. (U.S. Patent Application Publication 2017/0156662) in view of themselves.

Regarding claims 1, 9 and 11, Goodall et al. disclose a device/system and method
comprising (providing):
a measurement unit (see for example the collection of  “epidermal electronics devices” 100 and 101 and the elements within 100/101, see [0096] and figure 5-6, and “ Sensors 770” and “interaction device 780 includes a physiological sensor,” see [0083]-[0084] and figures 1A-6) configured to be able to measure a plurality of different types of electrical biosignals with at least two electrodes (see [0069], [0084], and [0095]) galvanically connected (interpreted as meaning configured to transmit to or from the skin to the electrode) to the measurement unit,
a wireless communication unit (“communications device” 750 and “communications connection” 753 that are “wireless,” see [0086]),
a processing unit (“control circuit” 760 that contains a “processor” 763 see [0083] and “processing circuit” 513 controls 100/101 and analyzes their data see [0103]-[0105] and figures 4B-5) configured to:
select a biosignal type to be monitored from a list of electrical biosignal types supported by the monitoring module, wherein the list of biosignal types includes electrocardiography (ECG) (see “electrocardiograph” and last two sentences in [0084]) electroencephalography (EEG) (see “electroencephalograph” and last two sentences in [0084]), and electromyography (EMG) (see “electromyograph” and last two sentences in [0084]), 
store samples of biosignal data generated by the measurement unit (“Control circuit 760 may store sensor data in memory 761” for example, see [0092]).
-	Goodall et al. further disclose:
-	a communications device (comprising “data acquisition and processing device” 510 and the “communications connection” 753 attached or connected thereto, see [0104]-
[0108] and figure 6) configured to wirelessly receive the set of biosignal data from the portable monitoring module and to send the set of biosignal data to a validation system, and 
-	the validation system (“processing circuit” 513 and alternate/equivalent counterparts in other embodiments, see [0104]-[0108] and figure 6), wherein the validation system is configured to confirm the presence of the event in the received set of biosignal data (see for example [0190]-[0193]).
Goodall et al. fail to disclose within the same embodiment that the processor is configured to:
 -	detect an indicator pattern within the biosignal data, wherein the indicator pattern represents an indication of a possible event of the selected biosignal type (see for example [0213]-[0214]), and   	
- 	o when the indicator pattern is detected, send a set of biosignal data via the wireless communications unit to be received by a validation system, wherein the set of biosignal data represents a sequence of samples of biosignal data related to the detected indicator pattern, and wherein the validation system confirms the presence of the event in the received set of biosignal data (see for example [0213]-[0214]).
-	In another disclosed embodiment, however, Goodall et al. disclose a similar system 1000 is configured to monitor and treat a medical condition associated with a repetitive stress injury, arthritis, or other medical condition.  This system comprising system 1000 is similar to the system to the above system comprising elements 100, 101, 510, 513, 750, 753 and are analogous art in that they are both used to measure physiological parameters of the wearer.
-	In the embodiment denoted by system 1000, Goodall et al. teach providing the system with a processor 1006 configured to: 
*	detect an indicator pattern within the biosignal data, wherein the indicator pattern represents an indication of a possible event of the selected biosignal type (see for example [0239]), and   	
*	when the indicator pattern is detected, send a set of biosignal data via the wireless communications unit to be received by a validation system, wherein the set of biosignal 
-	Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Goodall et al., as taught by themselves, to use the known technique of providing a processor having a validation system that detects an indication of a patent of biosignal data and the validation system confirms the presence of the event in the received set of biosignal data in order improve the similar system comprising of 100/101 and 510 in the same way that the system comprising 1000/1006 is improved by this known technique.


Regarding claim 5, Goodall et al. disclose the in the embodiment of system 1000/1006 the use of electromyography (or EMG) for the detection of movement/motion (see [0192]-[0193] for example) and the measurement of tremor/motion signals indicative/associated with Parkinson’s disease.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Goodall et al., as taught by themselves, to use the known technique of providing a system/processor that uses electromyography (or EMG) for the detection of movement/motion and the measurement of tremor/motion signals indicative/associated with Parkinson’s disease in order improve the similar system comprising of 100/101 and 510 in the same way that the system comprising 1000/1006 is improved by this known technique.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goodall et al. (U.S. Patent Application Publication 2017/0156662) in view of themselves, as applied to claim 1 above, and further in view of Park et al. (U.S. Patent Application Publication 2016/0120434).

Regarding claim 2, Goodall et al. disclose show the device/system invention above including measuring intervals between QRS complexes (simply interpreted as heat beat wave patterns and  the interbeat interval) within the samples of ECG data (see [0208]),
but fail to explicitly recite:
calculating deviations between each two successive intervals.
calculating a cumulative sum of the deviations, and
indicating a possible arrhythmias if the cumulative sum exceeds a set limit.
However, Park et al. disclose a similar wearable portable device and method for wireless physiological monitoring and teach using statistical analysis with (standard) deviation measurements (which includes single (or neighboring waveform) deviations and the more cumulative typical standard deviation of two or more waveform intervals/values), see [0148]) in order to more accurately detect/indicate arrhythmias (see [0105], [0110], and [0163]).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Goodall et al. which measurement intervals between QRS complexes via ECG, as taught by Park et al., to use the known technique of providing a system and processing unit configured to use statistical analysis with (standard) deviation measurements (which includes single (or Goodall et al. in the same way that Park et al. improved by their system by this known technique.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goodall et al. (U.S. Patent Application Publication 2017/0156662) in view of themselves, as applied to claim 1 above, and further in view of Denison et al. (U.S. Patent Application Publication 2014/0316230).

Regarding claim 3, Goodall et al. disclose show the device/system invention above including placing a measuring unit portion on the person’s/patient’s head (“epidermal electronics devices” 100, see [0109]),
but fail to explicitly recite the determination of a presence of an epileptic seizure, wherein the change in the EEG data is in the form of a change in an amplitude, rate of change or periodicity of a measured EEG signal.
However, Denison et al. disclose a similar wearable portable device and method for wireless physiological monitoring and teach placing an EEG detecting unit/electrode on a the person’s/patient’s head in order to take EEG measurements in order to indicate the onset or occurrence of an epileptic seizure, see [0004], [0069], [0071], [0159], [0184], and [0199] for example.
Additionally, Denison et al.
With respect to the recitation of “wherein the change in the EEG data is in the form of a change in an amplitude, rate of change or periodicity of a measured EEG signal” the examiner takes Official Notice since the EEG data consists/comprises 1) amplitudes and 2) rate/periodicity and therefore one of ordinary skill would know to use these aspects of the EEG data/signals.
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate,” see MPEP 2144.03C.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Goodall et al., as taught by Denison et al., to use the known technique of providing placing an EEG detecting unit/electrode on a the person’s/patient’s head in order to take EEG measurements in order to indicate the onset or occurrence of an epileptic seizure in the same way that Denison et al. improved by their system by this known technique, and as further extremely well known in the art and Officially Taken Notice of, the EEG data/signals used to determine the presence of an epileptic seizure are in the form of amplitude, rate of change or periodicity of a measured EEG signal.


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Goodall et al. (U.S. Patent Application Publication 2017/0156662) in view of themselves and in view of Park et al. (U.S. Patent Application Publication 2016/0120434) as applied to claim 2 above, and further in view of Denison et al. (U.S. Patent Application Publication 2014/0316230).

Regarding claim 4, Goodall et al. in view of Park et al. disclose show the device/system invention above including placing a measuring unit portion on the person’s/patient’s head (“electroencephalograph” or EEG see [0084], and “epidermal electronics devices” 100, see [0109]),
but fail to explicitly recite the determination of a presence of an epileptic seizure, wherein the change in the EEG data is in the form of a change in an amplitude, rate of change or periodicity of a measured EEG signal.
However, Denison et al. disclose a similar wearable portable device and method for wireless physiological monitoring and teach placing an EEG detecting unit/electrode on a the person’s/patient’s head in order to take EEG measurements in order to indicate the onset or occurrence of an epileptic seizure, see [0004], [0069], [0071], [0159], [0184], and [0199] for example.
Additionally, Denison et al. disclose multiple algorithms for detecting the onset or occurrence of epileptic seizures.
With respect to the recitation of “wherein the change in the EEG data is in the form of a change in an amplitude, rate of change or periodicity of a measured EEG signal” the examiner takes Official Notice since the EEG data consists/comprises 1) amplitudes 
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate,” see MPEP 2144.03C.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Goodall et al. in view of Park et al., as taught by Denison et al., to use the known technique of providing placing an EEG detecting unit/electrode on a the person’s/patient’s head in order to take EEG measurements in order to indicate the onset or occurrence of an epileptic seizure in the same way that Denison et al. improved by their system by this known technique, and as further extremely well known in the art and Officially Taken Notice of, the EEG data/signals used to determine the presence of an epileptic seizure are in the form of amplitude, rate of change or periodicity of a measured EEG signal.

Regarding claim 6, Goodall et al.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Goodall et al., as taught by themselves, to use the known technique of providing a system/processor that uses electromyography (or EMG) for the detection of movement/motion and the measurement of tremor/motion signals indicative/associated with Parkinson’s disease in order improve the similar system comprising of 100/101 and 510 in the same way that the system comprising 1000/1006 is improved by this known technique.


Response to Arguments

On page 11, 1st full paragraph to the last paragraph, the examiner agrees with Applicant that the processors in 100/101 and 1006 are two different processors and that an anticipation rejection under 35 U.S.C. §102 is an inappropriate rejection for the claimed subject matter of claim 1.  How upon further consideration there is no reason why the embodiment encompassing elements 100/101, 510,513, 750 and 753 of Goodall et al. cannot be modified by the teachings of embodiment encompassing elements 1000/1006 of Goodall et al..  Accordingly, the examiner has providing a 103 rejection for claim 1 based on a combining features of one embodiment of Good et al. with features from another embodiment of Good et al. using the KSR rationale of use of a known technique to improve a similar device in the same way.
On page 12, 2nd full paragraph, Applicant’s argument appears to rely on a bodily incorporation argument, especially after the revamped 103 rejection. It should be noted, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding the rejection of claim 2, Applicant argues an improper hindsight rejection based on the combination of Goodall et al. in view of Park et al., see the last paragraph on page 13 through the line 12 on page 14.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the rejections of both claims 3-4, Applicant argues an improper hindsight rejection based on the combination of 1) Goodall et al. in view of Denison et al. (for claim 3), 2) Goodall et al. in view of Park et al. in view of Denison et al. (for claims 4 and 6), see the second to last paragraph on page 14 through the line 5 on page 15.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding Applicant’s rejection to claims 5 and 6 beginning on page 15 and ending on page 16, line 10, it is very clear from the above rejections of claims 5 and 6 given that Goodall et al. disclose in the embodiment of system 1000/1006 the use of electromyography (or EMG) for the detection of movement/motion (see [0192]-[0193] for example) and the measurement of tremor/motion signals indicative/associated with Parkinson’s disease.
Regarding claims 7-8 and 10, although there are minor outstanding 35 U.S.C. §112 rejection, Applicant may wish to seriously consider amending the claim 1 to incorporate the subject matter of claim 7, (as interpreted by the examiner to avoid the 112 issues) in order to place the case in condition for allowance.
Applicant is invited to request an interview to discuss suggestions to find an acceptable conclusion of the prosecution for all parties.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792